                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                                                         CIVIL ACTION NO. 18-CV-11417-DJC
HAROLD SHURTLEFF , and CAMP
CONSTITUTION, a public charitable trust,

     Plaintiffs

v.

CITY OF BOSTON, and GREGORY T.
ROONEY, in his official capacity as
Commissioner of the City of Boston Property
Management Department

     Defendants.


     DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFFS’
               CROSS-MOTION FOR SUMMARY JUDGMENT

Defendants, CITY OF BOSTON (“City”) and GREGORY T. ROONEY (“Rooney”), in his

official capacity as Commissioner of the City of Boston Property Management Department

(“PMD”), pursuant to Rule 56, Fed. R. Civ. P. and Local Rule 7.1, submit this memorandum in

opposition to Plaintiffs’ Motion for Summary Judgment.



Robert S. Arcangeli
Assistant Corporation Counsel
City of Boston Law Department
City Hall, Room 615
Boston, MA 02201
(617) 635-4044
robert.arcangeli@boston.gov
                                        ARGUMENT


       I.     THE PLAINTIFFS’ FOCUS ON PERMANENCY AND OWNERSHIP OF
              THE FLAGS RAISED BY THE CITY IS MISPLACED GIVEN THE
              HOLDINGS IN SUMMUM AND WALKER.

              A. The Court In Summum Did Not Hold That The Permanency Of the
                 Monuments Was the Determining Factor In Finding the Existence Of
                 Government Speech.

       In Pleasant Grove City, Utah v. Summum, the Court’s analysis addressed the issue of

permanent monuments placed in public parks that had traditionally served as public forums for

the free exchange of ideas and exercise of free expression. 555 U.S. 460, 478-79. The Court held

that if forum analysis were applied to the selection of permanent monuments situated in public

parks and the town was forced to maintain viewpoint neutrality in selecting monuments, it would

result in cluttered parks or the removal of long-standing monuments, focusing on the space that

such permanent monuments would occupy within the park. Id. Here the Plaintiffs point to the

“critical” nature of the permanence of the monuments in Summum as the basis for the Court’s

decision. See Plaintiff’s Memorandum (“PMemo”) at p. 15-16. But Plaintiffs’ fail to mention

that the permanence of the monuments were important precisely because of their location within

a public park whose principal function is to provide the public a space in which to exchange

ideas and engage in First Amendment activities. As stated by the First Circuit, Plaintiffs’

“argument takes Summum’s discussion of permanence out of context” where it was “important

that the monuments were permanent because public parks could accommodate only a limited

number or permanent monuments.” See Shurtleff et al v. City of Boston et al, 2019 WL 2635622

at 19 citing Summum, 555 U.S. at 478.

      The Plaintiffs attempt to further buttress the argument emphasizing the importance of

permanence to the determination of a finding of the existence of government speech by


                                               1
referencing the Walker Court’s reference to permanence in Summum as a determining factor in

the Court’s decision. See PMemo p. 16. In fact, the Court in Walker “actually clarified that

permanence is not a necessary element of its government speech framework.” Shurtleff 2019 WL

2635622 at 19; See Walker v. Texas Division, Sons of Confederate Veterans, Inc., 135 S. Ct.

2239, 2248(2015) (Finding that not every element, including permanence, was present in their

discussion holding that personalized Texas License Plates were a form of government speech.).

The Plaintiffs’ argument that the absence of permanence with regards to the flags flown on a

city-owner flagpole precludes a finding of government speech is unavailing given the holdings

by the Summum and Walker Courts, where the importance of permanence related directly to the

government owned property’s classification as a public park.

       The Plaintiffs’ argument regarding the importance of the permanence of an object to a

finding of government speech becomes even less availing in light of the Second Circuit’s

decision in United Veterans Mem’l & Patriotic Ass’n of the New Rochelle v. New Rochelle, 72

F. Supp. 3d 468, 474, 478 (S.D.N.Y. 2014) , aff'd, 615 F. App'x 693 (2d Cir. 2015). In New

Rochelle, the city ceded control over the flagpole at a city-owned armory to a private

organization for a period of approximately seventeen years, allowing that organization to

purchase flags, replace flags and paint the flagpole among other things. 72 F. Supp 3d at 471.

Even in such a case, where the city had ceded control over a city-owned flagpole for a period of

time well over a decade, the Court granted the city’s motion to dismiss the plaintiff’s claim that

the city violated its First Amendment rights by removing its flag from city armory flagpole

where reasonable observers would assume the flag, located on a flagpole on city property used

for park and recreation purposes, was conveying a message on the city’s behalf.




                                                2
       In the instant case, the purpose of a city-owned flagpole differs a great deal from the

purpose of a public park that has been held in trust since time immemorial for the free exchange

of ideas. The city-owned flagpole in question here is meant to host the City flag (SOF ¶22), or at

certain times, following approval of a flag-raising event by the Commissioner of the Property

Management Department (“PMD”) (SOF ¶36), commemorate flags from the many countries and

communities among Boston’s many neighborhoods. (SOF ¶27). Permanence does not take on

the same importance here where the purpose of the government property in question differs such

a great deal from the property involved in Summum.

               B. The City Does Not Need To Take Ownership And Control Over The
                  Flags Raised On A City-Owned Flagpole To Maintain Control Over The
                  Messages Conveyed Over Said Flagpole.
       The First Circuit has rejected the proposition that a finding of government speech

requires “the government to take control over previously private expression, control every aspect

of its design and maintenance, and require relinquishment of ownership rights” as a misreading

of Summum and Walker. See Shurtleff, 2019 WL 2635622 at 16; see also Sutliffe v. Epping Sch.

Dist., 584 3d 314, 331 (1st Cir. 2009) (finding government speech on a town webpage where the

town controlled the content of its message by exercising final approval authority over the

selection of the hyperlinks on the website); cf. Ridley v. Mass. Bay Trans. Auth., 390 F. 3d 65,

82 (1st Cir. 2004) (holding that public forum did not exist where MBTA policy evidenced clear

intent to maintain control over forum)(internal quotations omitted).

       In the present case, the record is clear that the City has evidenced intent to maintain

control over its flagpole and has exercised final approval authority over the flags raised in place

of the City flag on a city-owned flagpole. (SOF ¶36). An organization must submit an

application to hold a Flag-Raising event at the City Hall Flag Poles before being able to raise a

flag. (SOF ¶ ¶11-16). This application must be reviewed by staff at the PMD to ensure that the

                                                3
application complies with all posted guidelines. Id. Specific to flag-raising requests, the

application must then be reviewed by the Commissioner of the PMD to ensure the request is

“consistent with the City’s message, policies and practices. (SOF ¶36). By maintaining such

control over the space, it is not necessary for the City to take ownership and control over all

aspects of third-party flags raised on city-owned flagpoles as suggested by Plaintiffs in order to

engage in government speech.

       Moreover, Plaintiffs attempt to point to the fact that the City has held 284 flag-raising

ceremonies over a twelve year period as evidence that the City has failed to maintain control of

its flagpole, in turn designating a public forum in its place. See PMemo p. 10. When viewed in

context though, 284 flag raisings over 12 years only amounts to a flag other than the City of

Boston flag being raised approximately 15% of the time. Furthermore, the record only identifies

thirteen (13) different countries and three (3) different civic organizations that have conducted

flag-raising ceremonies over that twelve year period. (SOF ¶25). The Turkish flag itself has been

raised over ten times during that twelve year time period (SOF ¶30); and the Bunker Hill

Association flag riased three (3) times during that time period (SOF ¶31). This record

demonstrates that the City has a practice of conducting recurring flag-raising events with over a

dozen sovereign nations and several civic groups, and this practice has spanned at least twelve

years and occupied the city-owned flagpole in place of the city flag 284 times over those 12

years. This type of selective program is not indicative of a City opening its flagpole to all comers

wishing to broadcast whatever message they choose, high above the City in some type of come

one, come all policy. See Shurtleff, 19 WL 2635622 at 17 (holding that City controls program of

raising third-party flags through application process, approval by Property Management

Commissioner and limited instances of flag-raisings over a period of years.). The City



                                                 4
furthermore maintains that on the instances it does open its flagpoles to third parties for flag-

raisings, it does so pursuant to the goals stated on its website lending more support to the

position that the City has not designated its flagpole as a public forum. (SOF ¶27). Moreover,

even if the City has a number of messages it wishes to broadcast over its flagpole, it does not

mean that those messages are not the City’s own. See Walker, 135 S. Ct. at 2252 (stating that

Texas’s desire to state numerous messages through its specialty license plates does not mean the

messages conveyed are not the state’s own). Finally, the fact that the City, until recently, did not

have a policy governing its flag-raising policy is irrelevant to the government speech analysis as

well. See Summum, 555 U.S. at 473 (City did not adopt express policy regarding monuments

until after rejection of Plaintiff’s monument); see also Sutliffe, 584 F. 3d at 332 (stating that

written policy is “irrelevant to whether (City’s) actions constitute government speech”).

               C. Plaintiffs’ Reliance On the Court’s Decision In Matal Is Misplaced Where
                  Federal Trademarks Bear Little Resemblance To A Flag Raised On An
                  83 Foot Tall, City-Owned Flagpole Located In Front Of City Hall.
       Plaintiffs rely on language in Matal v. Tam where the Court warns that passing off

private speech as government speech “by simply affixing a government seal of approval,

government could silence or muffle the expression of disfavored viewpoints.” 137 S. Ct. 1744,

1758 (2017). Plaintiffs though merely repeat this holding without examining any of the facts

forming the basis of the Matal Court’s decision. In that case, the Court determined that the

content of trademarks registered by the federal government did not qualify as a form of

government speech in part because “an examiner does not inquire whether any viewpoint

conveyed by a mark is consistent with Government policy or whether any such viewpoint is

consistent with that expressed by other marks already on the principal register.” Id. The Court in

Matal made it a point to specify that the facts of that case were “far afield” from the decision in

Summum where monuments had been used to speak to the public since ancient times, the town

                                                 5
exercised selectivity over the monuments, and found government speech where the essential

function of the park would be destroyed if the town were forced to accept all monuments. Id. at

1759.

        The facts presented by the instant case are inapposite to those presented in Matal, where

here, the City does in fact review flag-raising requests to determine whether the message

conveyed by a flag comports with City message and policies. (SOF ¶36). The City takes the

position that the facts presented in this case are far more similar to those in Summum where the

City is using its flagpole that has been used to convey messages to the public about the city’s

diversity and culture, the purpose of which would be destroyed if the City were forced to apply a

policy of viewpoint neutrality with regards to the flags it chooses to raise. (SOF ¶27). The facts

in Matal bear little relationship to those presented here and are inapplicable to this analysis.

        Furthermore, the record shows that the City regularly grants permission for religious

events to be held on City Hall Plaza. (SOF ¶19). The City has not refused the Plaintiffs the

ability to hold an event featuring local clergy on City Hall Plaza celebrating Christianity. (SOF

¶51). Such actions by the City are in no way consistent with a desire to “silence or muffle the

expression of disfavored viewpoints” as stated by the Plaintiffs. Matal, 137 S. Ct. at 1758.

               D. The Plaintiffs’ Characterization Of The Reasonably Informed Observer
                  Provides An Incomplete Description Of The City’s Flag-Raising Events
                  And Does Not Support A Holding That Such An Observer Would
                  Conclude That The City Does Not Intend To Speak Through The Flags It
                  Raises.
        Plaintiffs describe seven facts that an observer reasonably informed about the facts and

circumstances of a flag-raising event on a city-owned flag pole would “unquestionably” be

aware of but fail to mention other facts of which such an observer would be aware. See PMemo

p. 20-21. Significantly, Plaintiffs fail to mention that the Commissioner of the PMD reviews all

flag-raising requests to determine whether the message comports with the City’s message, policy

                                                  6
and practice. (SOF ¶36). Plaintiffs also fail to mention that the flag substituted for the City flag

would fly 83 feet in the air, next to the flags of the United States and Commonwealth of

Massachusetts, creating a powerful image visible from areas where even the corresponding event

on City Hall Plaza may not be visible. See Shurtleff, 2019 WL 2635622 at 15-16. A reasonable

observer, familiar with all the facts of the City’s policy and practice concerning the flagpoles

should be aware of the above. See PMemo p.19. Also indicated in the record is that one

requesting a flag-raising event must obtain a hand crank from the City in order for a flag to be

raised, requiring the City to make an affirmative act demonstrating its willingness to allow the

flag to be raised on its flagpole. (SOF ¶26).

       Furthermore, as pointed out by the First Circuit in Shurtleff, the “reasonable and fully

informed observer” test was proposed by Justice Souter in his concurring opinion in Summum,

but is not the test that the Court adopted in deciding the second prong of the three prong test in

Summum. 19 WL 2635622 at 15. The Shurtleff Court did point out that such a standard would

“easily be met here,” but it was not the standard applied in determining that the City engages in

government speech when it raises a flag on a city-owned flagpole. In this case, the issue is

“whether an observer would identify the City as the speaker when she sees a third-party flag, like

a Christian flag, raised in front of City Hall and flying alongside the United States and

Massachusetts flags.” Id. The City relies on the language in Summum, stating in that case’s

context that “public parks are often closely identified in the public mind with the government

unit that owns the land” meaning that “there is little chance that observers will fail to appreciate

the identity of the speaker” as the government when it observes monuments placed inside public

parks. 555 U.S. at 471-72. The City takes the position that its flagpoles are analogous to the

public parks in Summum, in that the flagpoles flying high in front of City Hall, typically bearing



                                                 7
the United States, Massachusetts and City flags are closely identified in the public mind with the

City that owns and controls the flagpoles, and there is little chance that the observer would fail to

appreciate the City as the speaker when it observes any flags flying in such a manner.

       II.     PLAINTIFFS FAIL TO ESTABLISH ANY RECORD OF AN EXPLICIT
               DESIGNATION OF THE CITY’S FLAG POLE AS A PUBLIC FORUM.

       A. The Facts Do Not Support The Conclusion That The City Hall Flag Pole Is A
          Designated Public Forum.

       A government entity creates a designated public forum “only by intentionally opening a

nontraditional forum for public discourse”. Cornelius v. Legal Def. & Educ. Fund, Inc., 473 U.S.

788, 802 (1985). To determine whether a government has created a designated public forum

Courts have looked to the policy and practice of the government to determine whether it intended

such a designation. Id. A designated public forum will not be found to have been created where

evidence of a contrary intent exists on the part of the government, and in cases where the

principal function of the property would be disrupted by the designation. Id. at 804. Of particular

importance in assessing the government’s intent is the control that it asserts over the forum. See

e.g., Perry Educ. Ass'n v. Perry Local Educators' Ass'n, 460 U.S. 37, 47 (1983) (finding that a

school’s mail system had not been designated as public forum where permission to access the

system needed to be granted by individual school principal); see also Ark. Edu. Television

Comm’n v. Forbes, 523 U.S. 666, 679 (1998) (holding that government does not create a

designated public forum by reserving access to a specific class of speakers that, in turn, must

obtain permission to access the forum).

       In the present case, Plaintiffs only rely on a City website and written event application to

argue that the City has made an explicit designation of a public forum for the purpose of flag-

raising ceremonies on one of its flagpoles. (SOF ¶¶ 10-14). This is not enough. The Plaintiffs fail



                                                 8
to provide the proper context as to how the City Hall Flag Poles are referenced in the City’s

online and written applications, and do not once mention the fact that the “City Hall Flag Poles”

are treated as a location at which one may request an event. The distinction is critical. A closer

look at the actual verbiage used in the City’s available materials provides the needed context.

       With regards to the City’s written application, it provides that the application applies to

any public event proposed to take place at Faneuil Hall, Sam Adams Park, City Hall Plaza, City

Hall Lobby, North Stage or the City Hall Flag Poles. (SOF ¶13)(emphasis added). Furthermore,

the application contains a section entitled “Location:” (SOF ¶12). Within the “Location” section

of the application, “City Hall Flag Poles” is listed with a square checkbox next to it among other

locations at which one may request to hold a public event. Id. Even when one continues on to the

City’s website detailing the process for holding an event on city-owned properties near City Hall

Plaza, the website in pertinent part states that one needs permission from the City to hold events

at certain properties that include a list of locations. (SOF ¶11)(emphasis added). Among these

locations, the City lists “at the City Hall Flag Poles,” id. (emphasis added). The City explicitly

treats the location at the City Hall Flag Poles as a public forum in its written and website

materials. The City agrees with the Plaintiffs that “words do matter” (See PMemo p. 8), and in

this case the Plaintiffs have chosen to ignore two important words, namely at and location. As

stated by the First Circuit, other than a statement on the City’s written application reading,

“(w)here possible, the Office of Property and Construction Management seeks to accommodate

all applicants seeking to take advantage of Boston’s public forums” (SOF ¶14), the record is

barren of any indication that the City intentionally open(ed) a nontraditional forum on that

flagpole, for public discourse.” Shurtleff, 19 WL 2635622 at 21 (citing Sutliffe, 584 F. 3d at 333)

(internal quotations omitted). The record further reinforces the fact that the designation of the



                                                 9
location at the City Hall Flag Poles as a public forum has no implications on the separate and

distinct flag-raising program. Hosting events at the City Hall Flag Poles does not necessarily

entail a flag-raising ceremony. (SOF ¶21). While a flag-raising event would necessarily occur at

the location of the City Hall flagpoles, such a request would be analyzed differently, with the

Commissioner of PMD reviewing the request to ensure it aligns with City messaging, than a

request at the same location not involving a flag-raising. (SOF ¶ 17 & 36).

       Further distinguishing a flag-raising event from those events taking place in the public

forums listed on the City’s materials is the access that the public has to the locations referred to

as public forums. The City concedes that despite its application process and set of posted

guidelines, there is little it can do to prevent groups of citizens from arriving unannounced at

those locations referred to as public forums in order to exercise First Amendment rights without

first receiving the City’s permission. At most, the City’s application process serves as a way to

reserve a public space for an event ahead of time. But if a group of dissatisfied citizens decided

to descend upon the location at the City Hall Flag Poles to protest a decision made by City

government, the City does not have the ability to remove such protesters from a public forum

merely because they failed to fill out the proper application form. Those same dissatisfied

citizens though would have no ability to raise a flag on the city-owned flag pole once they

arrived at the location of the City Hall Flag Poles because to do so requires not only the approval

of the Commissioner of PMD, but also the provision by the City of the hand crank necessary to

lower the City flag and raise the substitute flag. (SOF ¶26). As the Court stated in Cornelius,

“such selective access, unsupported by evidence of a purposeful designation for public use, does

not create a public forum.” 473 U.S. at 805. The City has not designated a public forum because

it maintains discretion over the flags allowed to be raised and it must also provide the means by



                                                10
which to raise the flag, and thus the Plaintiffs have failed to demonstrate such a purposeful

designation. Where the primary function of the City’s flagpole, i.e. conveying a City message,

would be disrupted by a finding that a designated public forum exists, the Court should not infer

that the City intended such a designation.

       B. Even Assuming Arguendo That The City Did Create A Designated Public
          Forum On Its Flagpole, The City Retains The Ability To Close The Forum At
          Any Time.
       The First Circuit has held that “the government is free to change the nature of any

nontraditional forum as it wishes.” Ridley, 390 F.3d at 77 (citing Cornelius, 473 U.S. at 802). As

such, “the government is not required to indefinitely retain the open character of the facility,”

and may close the forum as it sees fit. Cornelius, 473 U.S. at 802 (quoting Perry Educ. Ass’n,

460 U.S. at 46); see also Santa Monica Food Not Bombs v. Santa Monica, 450 F. 3d 1022, 1032

(9th Cir. 2006) (challenge to city ordinance unsuccessful where city banned all private parties

from posting street banners and limited such activity to the city thus closing the forum); Shopco

Distribution Co. v. Commanding Gen. of Marine Corps Base, Camp LeJeune, N.Carolina, 885

F.2d 167, 173 (4th Cir. 1989) (assuming that housing areas were designated as public forums,

Commanding General not required to keep them open indefinitely); U.S. v. Bjerke, 796 F. 2d

643, 647 (3rd Cir. 1986) (“Officials may choose to close such a designated public forum at any

time”); Make the Road by Walking, Inc. v. Turner, 378 F.3d 133, 143 (2d Cir. 2004)

(“government may decide to close a designated public forum”); Currier v. Porter, 379 F. 3d 716,

727 (9th Cir. 2004) (stating that government may close a nontraditional public forum “whenever

it wants”). The Court in Ridley did point out that the decision to close a forum must be made in

“good faith” and that such good faith was found where the government entity “acted in response

to expressed constitutional concerns about its prior guidelines, and cannot be faulted for trying to

adhere more closely to the constitutional line.” 390 F.3d at 77.

                                                11
       In this case, the City, even if it had created a public forum on its flagpole, has the right to

close that forum in order to address concerns over the constitutionality of the program. Here, as

evidenced by Commissioner Rooney’s email denying Plaintiffs’ flag-raising request, the City

acted in what it deemed to be accordance with established First Amendment jurisprudence. (SOF

¶51). No evidence exists in the record to suggest that this was done as a pretext to conceal some

hostility towards the Christian religion. In fact, Plaintiffs focus on prior occasions where the City

has raised flags that contain Christian imagery as evidence that the City has opened its flagpoles

to flags advancing a particular religion. (SOF ¶¶31,34). There is no history of the City having

raised a flag primarily advancing religion in the past and there is no evidence in the record to

suggest that it had ever even received such a request. If the City, when confronted for the first

time with a request to raise a flag promoting a particular religion, responded by closing a

designated public forum on the basis of well-founded Constitutional concerns, it is within its

authority to do so.

       The City’s actions subsequent to Camp Constitution’s request have remained consistent

with the City’s desire to maintain control over the messages sent out over its flagpole. There is

no evidence in the record that the City has received any request similar to that of the Plaintiffs

and thus no such flags have been raised. Furthermore, the City has adopted a written Flag-

Raising policy that it has posted on its website that has adopted past policy and practice of the

flag-raising program. (SOF ¶¶62-65). The posted flag-raising policy places discretion with the

City as to the flags raised on its flagpole and sets up guidelines for those seeking to raise a flag

on the city flag pole. Id.. The policy makes clear that the City maintains selectivity, control and

discretion over the flags that are raised, demonstrating that it does not intend to create a public

forum where all comers are free to raise a flag of his or her choosing. The adoption of such a



                                                 12
written policy subsequent to the rejection of a request is consistent with a City that is engaging in

government speech when it allows certain activities to occur on city-owned property. See

Summum, 555 U.S. at 465 (Town’s adoption of a resolution putting policy regarding acceptance

of monuments in writing a year following the Plaintiffs request supported a finding that the town

was engaging in government speech). The City has continued to demonstrate its desire to control

the messages broadcast over its flagpole as it has exercised the discretion described in its flag-

raising policy to reject a request to fly a “Straight Pride” flag in place of the City flag on the city-

owned flagpole at the location of the City Hall Poles.

        C. The City’s Choice To Raise Flags Representing Sovereign Nations With The
           Goal Of Fostering Diversity and Building And Strengthening Connections
           Among Boston’s Many Communities Has No Bearing On Its Decision To
           Refrain From Raising A Flag Representing A Particular Religion.
        Plaintiffs contend that the City does not engage in symbolic speech on its flagpole due to

the fact that “it cannot seriously contend…that the political views” of certain countries whose

flags have been raised have been endorsed by the City. PMemo p. 12. Such a position ignores

the stated purpose of the flag raising program that has been presented in the joint statement of

facts. (SOF ¶27). The City’s flag-raising program is meant to strengthen the bonds among

Boston’s many communities, including those communities of people that hail from these

countries that Plaintiffs describe as places of “violent suppression of dissent, religious

intolerance and systemic human rights abuses.” Id.; see also Pmemo p.12. There is nothing in the

record to suggest that the City celebrates the regimes that hold power in Turkey, Cuba or China.

Rather the record makes clear that the City seeks to build an inclusive environment where even

persons that have arrived here from countries that do not share our political values can celebrate

their heritage and inclusion in the Boston by raising a flag on the City’s flagpole after receiving

permission from the Commissioner of PMD. (SOF ¶27). Moreover, the Plaintiffs only describe


                                                  13
flags that represent sovereign nations and are unable to demonstrate any instance where the City

raised a flag whose purpose was to represent and promote a particular religion. While the flags of

Turkey, Portugal and the Vatican 1 do contain religious imagery, they still serve the secular

purpose of representing a sovereign nation and are not similarly situated to the Christian flag

Plaintiffs seek to raise. Furthermore, there is no First Amendment concern regarding flags that

represent sovereign nations under the First Amendment as there is if the City were to choose to

raise a Christian Flag.

           If the people of the City of Boston disapprove of the City’s decision to raise flags of

certain countries whose values may not reflect those we hold dear in the United States, it is their

right to voice these concerns at the ballot box and vote for an administration that chooses not to

raise the flags of certain countries when engaging in government speech. The City and its leaders

are subject to the democratic electoral process. Walker, 135 S. Ct. at 2245; Sutliffe, 584 F. 3d at

331 n.9 (“If the voters do not like those in governance or their government speech, they may vote

them out of office or limit the conduct of those officials ‘by law, regulation, or practice.’”

(quoting Summum, 555 U.S. at 468) (citation omitted).

       D. Even If The City’s Decision Not To Raise Non-Secular Flags Was Analyzed As A
          Restriction On Private Speech, The City’s Decision Would Be A Constitutional
          Regulation Of Speech In A Non-Public Or Limited Public Forum.
           Even if the flags raised by the City on its flagpole are considered private speech, the

City’s policy of excluding non-secular flags is constitutional because it is reasonable and

viewpoint neutral in that it does not discriminate between religious viewpoints, but excludes the

category of non-secular flags entirely. The government may reserve a non-public or a limited




1
    There is no record of the Vatican flag having been raised on the City Hall flagpole. (SOF ¶57).

                                                           14
public forum 2 to the limited and legitimate purposes for which it was created by reserving it for

certain types of groups or for the discussion of certain topics as long as the restrictions are both

reasonable and viewpoint neutral. Perry Educ. Ass’n, 460 U.S. at 46; Good News Club v.

Milford Cent. Sch., 533 U.S. 98, 106-07 (2001). While the government may not refuse to allow

the expression of a religious viewpoint on a subject that the government has allowed to be

discussed in a non-public or limited public forum, see Lamb’s Chapel v. Center Moriches Union

Free School Dist., 508 U.S. 384, 393-94 (1993), the government may exclude categories of

speech unless “its distinction is not ‘reasonable in light of the purpose served by the

forum,’…[or] it discriminate[s] against speech on the basis of its viewpoint.” Rosenberger v.

Rector and Visitors of the University of Virginia, 515 U.S. 819, 829 (1995). In Rosenberger, the

Supreme Court struck down the University of Virginia’s decision to refuse to reimburse the

printing costs of a student newspaper with a Christian editorial viewpoint where it maintained a

policy of reimbursing the printing costs of other student newspapers. Id. In so ruling, the

Supreme Court specifically emphasized that the constitutional infirmity in the University of

Virginia’s decision was that it was excluding religious editorial viewpoints on otherwise

permissible subjects, as opposed to excluding religion as a subject matter, stating:

        the University does not exclude religion as a subject matter but selects for disfavored
        treatment those student journalistic efforts with religious editorial viewpoints . . . [t]he
        prohibited perspective, not the general subject matter, resulted in the refusal to make
        third-party payments, for the subjects discussed were otherwise within the approved
        category of publications.

2
  If the flags raised by the City on its flagpole are considered private speech as opposed to government speech,
contested but assumed for the purposes of this section of the City’s memorandum, then the flagpole is likely to be
viewed as either a nonpublic forum, which is a place “which is not by tradition or designation a forum for public
communication,” Perry Educ. Ass’n, 460 U.S. at 46, or a limited public forum, which is a non-public forum which
the government “has opened for use by the public as a place for expressive activity,” id. at 39-40. Courts have
applied the same analysis regarding government restrictions on speech in non-public and limited public fora – to be
constitutional, the restriction must be reasonable and viewpoint neutral. Rosenberger, 515 U.S. at 829 (restrictions
in a limited public forum must be reasonable and viewpoint neutral); Cornelius, 473 U.S. at 806 (1985) (restrictions
in a non-public forum must be reasonable and viewpoint neutral).


                                                        15
Id. at 831.

        Following Rosenberger, courts have specifically identified religion as a subject that the

government may exclude from a forum while remaining viewpoint neutral, as long as all speech

on the subject of religion is excluded and not just particular religious viewpoints or religious

viewpoints on otherwise permissible subjects. DiLoreto v. Downey Unified School District

Board of Education, 196 F.3d 958, 969 (6th Cir. 1999); Archdiocese of Washington v.

Washington Metro. Area Transit Auth., 281 F. Supp. 3d 88, 105 (D.D.C. 2017), S.C., 897 F.3d

314 (D.C. Cir. 2018).

        The City’s restriction on raising non-secular flags is consistent with the above authorities

and is viewpoint neutral. Unlike in cases where the government refused to allow the expression

of a religious perspective on an otherwise permissible subject, the City does not seek to restrict

the Plaintiffs’ expression of a Christian viewpoint on such a subject, but seeks to exclude flags

that promote a particular religion from the flagpole entirely. (SOF ¶51). This is precisely the kind

of content-based restriction that the City is permitted to make in a non-public or limited public

forum. Additionally, the City’s policy is reasonable where an onlooker would perceive that the

City is endorsing a religion at the expense of other religious views. “[W]here allowing private

expression in a nonpublic forum may imply government endorsement of that expression, limiting

or excluding speakers may be reasonable.” Cornelius, 473 U.S. at 809. These authorities are

precisely applicable here, where the City would be selecting and raising the Christian Flag on a

prominent flagpole in front of City Hall, alongside the United States flag and the Commonwealth

of Massachusetts flag.

        Finally, the City is not refusing to allow the Plaintiffs to hold an event on City Hall Plaza

or refusing to allow the Plaintiffs to request a different flag raising. This demonstrates that the


                                                 16
City does not seek to silence the Plaintiffs and that the Plaintiffs have alternative public options

available to engage in their speech.

       E. Even If The City Were To Prevail On The Grounds That The Restriction On
          Non-Secular Flags Was a Valid Restriction On Private Speech In A Limited
          Public Forum, The City Will Be Forced To Stop Accepting Third-Party Flag-
          Raising Requests Because Of The Viewpoint Neutrality Commanded By Forum
          Doctrine.
       For the above stated reasons, even if the City’s decision not to raise non-secular flags on

its flagpole was determined to be a valid restriction on private speech, the categorical exclusion

of non-secular flags would not violate the Plaintiffs’ constitutional rights but the City would still

be compelled to adhere to a position of viewpoint neutrality going forward within the forum. As

stated in Defendants’ Cross-Motion for Summary Judgment, such a requirement is inconsistent

with the purpose of the City Hall flagpole typically reserved for the City of Boston Flag. See

Defs’ Mem. Support Cross-Mot. Summ. J. at 14-17. The City would still be compelled to raise a

“Straight Pride” flag or a flag of any other categorical viewpoint outside of religon. Thus, even

if the Court finds in favor of the City on these grounds, the City’s practice of accepting third-

party flag-raising requests will come to an end, resulting in less as opposed to more speech.


       III.    PLAINTIFFS’ CLAIM   OF    A   VIOLATION                            UNDER         THE
               ESTABLISHMENT CLAUSE IS MERITLESS

       A. The City When Engaging In Government Speech Does Not Violate The
          Establishment Clause By Declining to Raise A Flag Promoting A Particular
          Religion
       As discussed in the previous brief, the City does not violate the establishment clause by

declining to raise a Christian flag on a city owned flag pole. See Defs’ Mem. Cross-mot. Summ.

J. 18-19. Both the First Circuit and this Court ruled that the “likelihood of success of Shurtleff’s

Establishment clause claim is dim” because “Shurtleff has not established that the City policy

and practice shows a preference for one religion or religious denomination over another.”

                                                 17
Shurtleff, 337 F. Supp. 3d at 77, S.C., 1st Cir., No. 18-1898 (“Applying the Lemon and

endorsement test, the Court concludes that compelling the City to display the Christian flag on

the City flagpole, as Plaintiffs seek to do, may well violate the Establishment Clause. ”). The

related facts have not changed since then. Courts have used the Lemon test, endorsement or

reasonable observation test, the coercion test and the History and Traditions test in examining the

violation of establishment. William A. Glaser, Worshiping Separation: Worship in Limited

Public Forums and the Establishment Clause, Pepperdine Law Review, Vol. 38, Issue 4. In a

recent case, the Supreme Court adopted the “history and traditions test” in upholding the

establishment claim. Am. Legion v. Am. Humanist Ass'n, 139 S. Ct. 2067, 2090 (2019).

       For some, that monument is a symbolic resting place for ancestors who never
       returned home. For others, it is a place for the community to gather and honor all
       veterans and their sacrifices for our Nation. For others still, it is a historical
       landmark. For many of these people, destroying or defacing the Cross that has
       stood undisturbed for nearly a century would not be neutral and would not further
       the ideals of respect and tolerance embodied in the First Amendment. For all these
       reasons, the Cross does not offend the Constitution.
Id. Particularly, The Supreme Court considered the location, the historical connection and the

transformative meaning of the religious symbol. See id.

      Here, it is clear from the stipulated facts that Plaintiffs’ flag does not indicate any

historical or traditional meaning other than a Christian flag for the “Christian community”. (SOF

¶ 59). Moreover, flying the Christian flag above the City Hall and next to the United States flag,

(SOF ¶¶ 41-42, 46, 49, 51), would cause the City to blur the Church and the state and thus

violate the Establishment Clause. See e.g., Am. Legion, 139 S. Ct. at 2090–91 (The Court must

instead consider each case in light of the basic purposes that the Religion Clauses were meant to

serve: assuring religious liberty and tolerance for all, avoiding religiously based social conflict,

and maintaining that separation of church and state that allows each to flourish in its “separate

spher[e].”); Id.; Joki v. Bd. of Educ. of Schuylerville Cent. Sch. Dist., New York, 745 F. Supp.
                                                  18
823, 832 (N.D.N.Y. 1990) (“The painting lacks any meaningful neutralizing or negating features.

Thus, it has the effect of conveying a message of government endorsement of Christianity.”).

         The Plaintiffs’ arguments are meritless. The Supreme Court confirmed the transformed

meaning of the cross in the flags of countries and organizations. Am. Legion 139 S. Ct. at 2075

(the image used in the Bladensburg memorial—a plain Latin cross—also took on new meaning

after World War I; the Swiss flag is not a religious flag due to the cross symbol). Both the First

Circuit and this Court already rejected Plaintiffs’ argument that the City violated the

Establishment Clause by rejecting flying their religious flag while flying other so called

“religious” flags such as Portuguese flag, Turkish flag and Bunker Hill flag. Shurtleff 19 WL

2635622 at 23. As the City stated before, those flags are flags representing sovereign nations,

the same as the Swiss flag discussed in Am. Legion. The cross on The Bunker Hill flag is a

symbol related to a military victory. See Am. Legion 139 S. Ct. at 2075. Those flags are

fundamentally different from Plaintiffs’ Christian flag and thus, Plaintiffs’ argument cannot

stand.

         The Plaintiffs’ arguments are contradictive and baseless. On one hand, the Plaintiffs

complain that the City discriminated against a religious symbol, Mem. Support Pls.’ Mot. Summ.

J. 35. On the other hand the Plaintiffs complain that the City flies other religious flags and thus

discriminates between religions. Id. “Where the Establishment Clause is at issue,” the Court

must “‘distinguish between real threat and mere shadow.’ ” Van Orden v. Perry, 545 U.S. 677,

704 (2005). The City has exercised caution by declining to fly a Christion flag in order to adhere

to the Establishment Clause. The Plaintiffs have failed to establish any real threat raising to the

level of an Establishment Clause violation. Therefore, in light of all these elements, the fact that

the City did not allow Plaintiffs’ Christian flag to be raised on the city-owned flag pole cannot



                                                  19
reasonably be understood as “a government effort to favor a particular religious sect” or to

“promote religion over nonreligion” or “a hostility toward religion that has no place in our

Establishment Clause traditions.” See Am. Legion 139 S. Ct. at 2091.

                                             CONCLUSION

       For the foregoing reasons, the Defendant respectfully requests entry of judgment in its

favor with regards to each of Plaintiffs’ claims.


Dated: July 29, 2019                          Respectfully submitted,

                                              DEFENDANTS
                                              CITY OF BOSTON and GREGORY T.
                                              ROONEY in his official capacity as
                                              COMMISSIONER OF THE CITY OF BOSTON
                                              PROPERTY MANAGEMENT DEPARTMENT,

                                              Eugene L. O’Flaherty
                                              Corporation Counsel

                                              By his attorney,

                                              /s/ Robert S. Arcangeli
                                              Robert S. Arcangeli (BBO# 689034)
                                              Assistant Corporation Counsel
                                              City of Boston Law Department
                                              One City Hall Square, Room 615
                                              Boston, MA 02201
                                              (617) 635-4044
                                              robert.arcangeli@boston.gov

                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to those indicated as non-registered participants on July 29, 2019.

July 29, 2019                                 /s/ Robert Arcangeli
Date                                          Robert Arcangeli




                                                    20
